Citation Nr: 0729887	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO). 

The Board remanded the issue to the RO for additional 
development.  Subsequently, the RO granted claims for service 
connection for bilateral hearing loss, tinnitus, 
hypertension, and a left knee disorder.  The only remaining 
issue is the claim for service connection for a right knee 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the prior Remand of July 2004, the Board noted that the 
veteran had testified that he developed a bilateral knee 
disability during service as a result of airborne training; 
that he recounted having had 32 jumps in service, and that 
his DD 214 showed that he was the recipient of a parachutist 
badge.  The Board further noted that there was post service 
evidence of a left knee disorder and no evidence of a right 
knee disability.  The Board concluded that a medical 
examination was necessary to determine the etiology of any 
existing bilateral knee disorder.  Accordingly, the Board 
order that the veteran be afforded  a VA joints examination 
to determine "the current nature and etiology of his 
existing knee conditions(s)."  

The veteran was subsequently afforded a VA examination in 
April 2005.  The examiner stated that the veteran had a left 
knee disorder which was related to service.  Significantly, 
however, the examination report does not discuss whether or 
not the veteran has a right knee disorder, and whether any 
such disorder is related to service.  In a subsequent rating 
decision dated in July 2005, the RO noted that the right knee 
had not been included in the April 2005 examination, and that 
the RO had erred in failing to request a medical opinion 
concerning the etiology of any right knee disability.  It was 
further stated in the rating decision that the issue 
involving the right knee would be deferred pending a right 
knee examination.  Unfortunately, the case was later returned 
to the Board without any additional examination of the right 
knee.  

The veteran's representative has argued that the case should 
be remanded again because the actions did not adequately 
satisfy the instructions given in the Board's previous 
remand.  The Board agrees with this recommendation.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
case must be remanded for the purpose of obtaining an 
addendum which addresses this question.

The Board also notes that when the case was returned to the 
Board, only one of two existing claims files was received by 
the Board.  The RO must make appropriate efforts to locate 
the missing claims file.  If the file cannot be located, 
appropriate efforts to rebuild the missing file should be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
additional volume of the claims file which 
was not forwarded to the Board.  If the 
file cannot be located, appropriate 
attempts should be made to rebuild the 
file.  

2.  Thereafter, RO should contact the VA 
physician who examined the veteran in 
April 2005 and request an addendum with an 
opinion regarding whether the veteran 
currently has a right knee disorder, and 
if so, the etiology of the veteran's right 
knee disorder.  The claims file and a 
separate copy of this request must be made 
available to the doctor and reviewed.  
Another examination should be performed if 
deemed necessary by the examiner.  

The examiner must indicate whether the 
veteran has a right knee disability and,if 
so, answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current knee disability is 
causally related to the veteran's military 
service.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and if 
they are not, the RO should implement 
corrective procedures.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



